PER CURIAM.
The record reflects Appellant’s failure to file a motion for trial de novo within 20 days after service of the decision in this nonbinding arbitration. Therefore, we affirm as to all issues. See § 44.103(4), Fla. Stat. (1991):1 rule 1.820(h), Fla.R.Civ.P. See also Klein v. J.L. Howard, Inc., 600 So.2d 511 (Fla. 4th DCA 1992).
HERSEY, STONE and FARMER, JJ., concur.

. We note that rule 1.820(h), Florida Rules of Civil Procedure, as amended on July 16, 1992, continues to refer to this statute as "section 44.303(4), Florida Statutes (1987).” In re Amendments to Fla. Rules Civ. Proc., 604 So.2d 1110, 1182 (Fla.1992). However, section 44.303, Florida Statutes, was renumbered as section 44.-103 by chapter 90-188, section 3, Laws of Florida, effective October 1, 1990.